JUDGMENT

PER CURIAM.
This cause was considered on the record from the National Labor Relations Board and on the briefs of the parties. The court has determined the issues presented occasion no need for oral argument. See D.C.Cir. Rule 34(j). We have considered petitioner’s arguments, and find them utterly without merit. The record easily supports the Board’s decisions. See 29 U.S.C. § 160(e) (Board’s factual findings are “conclusive” upon this court if “supported by substantial evidence on the record considered as a whole”); Tualatin Elec., Inc. v. NLRB, 253 F.3d 714, 717 (D.C.Cir.2001) (“We uphold the Board’s legal determinations so long as they are neither arbitrary nor inconsistent with established law.”). It is therefore
ORDERED AND ADJUDGED that the petition for review is denied and the cross-application for enforcement is granted.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.